White, Presiding Judge.
This is a companion case to that of J. JE1. Eainey, just decided; both parties being jointly indicted for the same murder.
A preliminary question is raised by a motion of the assistant attorney-general to strike from the transcript certain affidavits which appear as addenda to the record after the same was completed and certified to by the clerk. These affidavits attack the correctness of the statement of facts made out and certified by the . district judge, and it is claimed that much testimony adduced by defendant at the trial is entirely omitted. Even if these affidavits are conceded to state the truth, we know of no authority we would have to consider them. We must and will presume that the record speaks the truth, and that the statement of facts therein contained embodies all the testimony adduced on the trial; because it is so certified by the trial judge, and what he certifies is what the law permits us to consider, and nothing else. The motion of the assistant attorney-general will therefore be sustained, and these extraneous affidavits will be stricken out and expunged from the record.
But in this connection we make the following extract from the .brief of counsel for appellant:
“ The appellant, in every case, be it civil or criminal, is entitled .to have a true statement of facts presented to this court, and a substitute for the same should be held for naught and the case reversed; for, while it is justly presumed that trial courts deal equitably and impartially with all those who are so unfortunate as to be compelled to resort to them, yet experience has taught us that there are exceptions to all rules, and the remark made by Judge Jeffreys, 6 that there was no telling what some men would do if they only had the opportunity and the ability,’ we find too often applicable to trial courts.”
“ Be fide et officio judiéis non recijpitur quwstio ” (the good faith and honesty of a judge cannot be questioned) is one of the most ancient maxims of the law. “ The law,” says Lord Bacon, “ has so much respect for the certainty of judgments and the credit and authority of judges that it will not permit any error to be assigned which impeaches them in their trust and office, and in wilful abuse *485of the same.” Speaking from his own experience, Lord Jeffreys might well have given expression to the language quoted by counsel, for his career as judge is without a parallel and he is forever pilloried in history on account of his own judicial infamy. He has never, as we are aware, though noted for legal ability, been recognized as authority in legal or moral ethics, and a resort to such authority is itself the best answer to the possible charge made by appellant’s counsel against trial courts. Such charges are entitled to no standing and weight whatever, when made under circumstances where the proprieties of the profession forbid that they should be made, and the officer charged is afforded no opportunity to meet and controvert them.
1. One of the disqualifications made by statute to a proposed juror is, that he cannot read and write. (Code Crim. Proc., art. 636, subdiv. 14; Nolen v. The State, 9 Texas Ct. App., 419; Wright v. The State, 12 Texas Ct. App., 163; Garcia v. The State, id., 335.) Under this rule the court did not err in sustaining the State’s challenge to the venireman Ingram.
2. Whilst the jury were deliberating on the case of J. H. Rainey, the court had the joint indictment against defendant and said "J. H. Rainey sent for in order that this defendant might be arraigned upon and plead to it. Defendant excepted. There is no merit in the exception.
3. In principle the third and fourth bills of exception embrace matters which have been fully disposed of by us in the case of J"; H. Rainey.
4. The fifth bill of exceptions shows a cross-examination by defendant of the witness Wm. Johnson, brother of deceased, as to a collateral matter, to wit, if he, witness, had not threatened to kill one Wm. McDaniel, if he appeared and testified in the Rainey cases. The witness answered that he did not make such statement. It appears that Wm. McDaniel had not and did not testify on the trial of the cases. The defendant’s counsel, however, proposed to impeach the witness Johnson’s answer by proving that he did make such threats against McDaniel, and the court excluded the testP mony, holding that, the matter being wholly collateral, the witness’s answer was conclusive and it could not be inquired into further. It is a well settled, in fact an elementary rule, that “ when a witness is cross-examined on a matter collateral to the issue, his answer cannot be subsequently contradicted by the party putting the question.” (Whart. Crim. Evid. (8th ed.), 482; Hart v. The State, 15 Texas Ct. App., 202.)
*486[Opinion delivered March 3, 1886.]
5. Defendant’s sixth, seventh and eighth bills of exceptions relative to the attachment writ, affidavit and bond for attachment, are discussed substantially and disposed of in the case of J. H. Bainey.
We find the charge of the court in this case a full and satisfactory exposition of the laxv, and the evidence is ample to sustain the judgment. We have found no reversible error, and the judgment is affirmed.

Affirmed.